Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the instant application: 
Claims 1-3, and 5-11 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 03/05/21 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 7 and 8, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest:
	receiving, by the first computer which executes a blockchain process and is accessible to a storage device, an update request from a second computer which 
	storing, as the blockchain process, a value of the data to a different storage area different from a storage area determined based on the identifier;
executing, as the blockchain process, the calculation for the value of the data based on the arithmetic operator and the argument value, the calculation executed by the first computer being limited to the four arithmetic calculation or the bit calculation, and
	updating, as the blockchain process, the value of the data to an output value of the executed calculation and transmitting response information corresponding to the update request to the second computer
Zaki 10,972,475 discloses updating blockchain, first device receiving from a second device that has the update request using previously verified identities, public and private keys.  However, it is not a qualified prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457